GOTHARD, Judge.
This appeal is from a judgment on traversals of sworn descriptive lists in a partition proceeding following a divorce.
On September 24, 1987, Rolando Estrada had filed a petition to partition the community previously existing between himself and Rosa Marie Sauceda Estrada.
The parties followed the procedures set out in LSA-R.S. 9:2801 in filing sworn lists of assets and liabilities, amended descriptive lists and motions to traverse. Rules to traverse were set for December 21, 1987, January 21, 1988, and February 25, 1988, but continued. On its own motion the trial court appointed an expert, Mr. Sidney Par-longue, to assist him in resolving certain issues raised by the traversals. The expert submitted a report to the judge on August 5, 1988 in which he classified the couple’s assets and liabilities as to community or separate. Mrs. Estrada filed a motion opposing the expert’s report and seeking a trial on the merits. At the rule to show cause why the expert’s recommendations should not be adopted, on October 13 the court rendered a judgment incorporating Mr. Parlongue’s recommendations, without a contradictory hearing. (No transcript is included in the record.) Mrs. Estrada filed a motion for new trial, which was denied, after which she took this appeal.
LSA-R.S. 9:2801(2) provides that the court shall determine the community assets and liabilities at the “trial of the traverses.” Although the judge heard no testimony and considered only documentary evidence, the rule at which the parties appeared on October 13, 1988 was in essence a trial of the traversals and the judgment merely classified the assets and liabilities as community or separate. In Joseph v. Joseph, 506 So.2d 198 (La.App. 5th Cir.1987), this court held that a judgment in a partition proceeding which classified property without addressing an accounting or value is not an appealable judgment; however, the classification may be reviewed on appeal from the final judgment ho-mologating the partition. See also Walker v. Walker, 512 So.2d 1230 (La.App. 5th Cir.1987), writ denied, 514 So.2d 1178 (La.1987). The facts in the case before us are indistinguishable from those of Joseph and Walker. Accordingly, we dismiss this appeal and remand for further proceedings.
DISMISSED AND REMANDED.